 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    NATHANIEL DIXON,                                    No. 2:15-cv-2372 KJM AC P
12                        Plaintiff,
13            v.                                          ORDER
14    DAVID OLEACHEA, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se with this civil rights action filed pursuant to

18   42 U.S.C. § 1983. Due to the many delays in serving process on all defendants – defendants Hall

19   and Oleachea have appeared in this action, but defendant Sandoval has not yet been served – this

20   order directs plaintiff and defendants Hall and Oleachea to refrain from filing additional matters

21   in this case until further order of this court.

22           Defendants Hall and Oleachea have filed separate motions to dismiss, filed on August 6,

23   2018, and November 14, 2018, respectively. ECF Nos. 27, 37. By order filed August 21, 2018,

24   this court directed plaintiff to refrain from filing his opposition to defendant Hall’s motion until

25   further order of the court because “the interests of judicial economy support deferred

26   consideration of any dispositive motion until all defendants have been served and appeared in this

27   action (or reasonable efforts at attempted service have proven unsuccessful).” ECF No. 30 at 1.

28   Nevertheless, plaintiff filed an opposition to defendant Hall’s motion, which he had prepared and
                                                         1
 1   signed on August 22, 2018. ECF No. 33.
 2          Service of defendant Sandoval has been ordered, but not yet accomplished. See ECF No.
 3   39. Accordingly, the court continues to find it appropriate to defer consideration of the pending
 4   motions. Once it becomes clear whether defendant Sandoval is, or is not, proceeding in this case,
 5   the court will issue an order directing further and final briefing on the pending motions to
 6   dismiss; that order will include briefing on any similar motion filed by defendant Sandoval in
 7   response to service of process.
 8          Accordingly, IT IS HEREBY ORDERED that:
 9          1. The parties are directed to refrain from filing or serving further briefing on the pending
10   motions to dismiss filed by defendants Hall and Oleachea, until further order of this court.
11          2. Plaintiff’s deadline for submission of service documents for defendant Sandoval
12   remains December 27, 2018. ECF No. 39. Failure to timely provide the required documents and
13   information will result in a recommendation that Sandoval be dismissed from this action without
14   prejudice.
15   DATED: December 11, 2018
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
